 
EXHIBIT 10.1
First Amendment to Second Amended and Restated 1994 Stock
 
and Incentive Plan of TESSCO Technologies Incorporated
 
This FIRST AMENDMENT TO SECOND AMENDED AND RESTATED 1994 STOCK AND INCENTIVE
PLAN OF TESSCO TECHNOLOGIES INCORPORATED, a Delaware corporation, further amends
the Second Amended and Restated 1994 Stock and Incentive Plan of TESSCO
Technologies Incorporated, as hereinafter set forth (as amended hereby, the
“Plan”).  Capitalized terms used herein and not otherwise defined shall have the
meaning ascribed thereto in the Plan
 
1. The aggregate number of shares available for Award at any time pursuant to
the Plan has been increased by 690,000 from 2,863,125 to 3,553,125, subject to
further adjustment from time to time provided under the terms of the Plan, and
to that end, Section 5a(i) of the Plan is amended to read as follows:
 
“Subject to any adjustment pursuant to Section 8 of this Plan the aggregate
number of shares available with respect to which Awards may be granted under the
Plan shall be 3,553,125.”
 
2. The date through which Awards may be granted pursuant to the Plan has been
extended from July 22, 2014 to July 21, 2016 and to that end, Section 3(b) of
the Second Amended and Restated 1994 Stock and Incentive Plan is amended to read
in full as follows:
 
“(b)  TERMINATION.  No Award shall be granted under this Plan after July 21,
2016; PROVIDED, HOWEVER, that any Award theretofore granted may be extended
beyond such date unless expressly provided otherwise herein or the Award
Agreement; PROVIDED FURTHER, to the extent set forth in Section 8 hereof, the
authority of the Committee to amend, alter, adjust, suspend, discontinue or
terminate any such award or to waive any conditions or restrictions with respect
to any such Award and the authority of the Board of Directors to amend the Plan
shall extend beyond such date.”
 
3. Section 9(c) of the Second Amended and Restated Stock and Incentive Plan is
amended and restated in its entirety as follows:
 
(c)  ACCELERATION.  Except as otherwise provided hereunder, the Committee may in
its discretion, accelerate the time in which an outstanding Award granted
hereunder may be exercised.  With respect to Restricted Stock, in connection
with the consummation of a public tender offer for all or any portion of the
shares of the Company, or consummation of a merger or consolidation of the
Company with another entity, the Committee, in its sole discretion, may shorten
or eliminate the Restriction Period consistent with the best interests of the
Company
 
The foregoing amendments to the Plan were approved by the Board of Directors
and, where required, the shareholders of the Company in accordance with
applicable law, effective as of July 21, 2011, and by order of the Board of
Directors of TESSCO Technologies Incorporated, this First Amendment to Second
Amended and Restated 1994 Stock and Incentive Plan of TESSCO Technologies
Incorporated shall be appended to and become part of the Plan.